IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE
V. I.D. NO. 1606013385

NA-QUAN LEWIS,

\/\/VV\/V\/

Defendant.
Submitted: January 24, 2019
Decided: February l, 2019

Upon Defendant ’s Third Motionfor Postconviction Relief
SUMMARILY DISMISSED.

Upon Defendant ’s Motion for Appointment of Counsel
DENIED.

Upon Defendant ’s Motion for Transcripts
DENIED.

ORDER

Na-Quan LeWis, pro se, Smyrna, DE.

Albert J. Roop, IV, Esquire, State Prosecutor, Cynthia F. Hurlock, Esquire, Deputy
Attorney General, Department of Justice, 820 N. French St., Wilmington,
Delaware, Attorneys for the State.

WHARToN, J.

This lSt day of February, 2019 upon consideration of Defendant’s third
Motion for Postconviction Relief1 and the record in this matter, it appears to the
Court that:

l. Defendant Na-Quan Lewis (“Lewis”) Was originally indicted by the
Grand Jury on July 5, 2016.2 He Was re-indicted on September 12, 2016 on the
charges of Gang Participation, Conspiracy Second Degree, Possession of a Firearm
During the Commission of a Felony (“PFDCF”) (tWo counts), and Possession of a
Firearm by a Person Prohibited (“PFBPP”) (two counts).3 In all, 28 defendants Were
charged in the Re-Indictment.4 On July, 6, 2017, Lewis pled guilty to one count of
PFDCF.5 He also admitted to violating his probation. He Was sentenced
immediately to the three year minimum mandatory period of incarceration at Level
5 on the PFDCF charge With no probation to follow.6 In exchange, State dropped
the Gang Participation and Conspiracy charges, the other PFDCF charge, and two

PFBPP charges. The PFBPP charges carried minimum mandatory sentences due to

 

lAfter the Court summarily dismissed the Defendant’s first motion, he submitted a
document titled “Notice of Appeal of Motion for Post-Conviction Relief.” In part,
that motion Sought to Withdraw his guilty plea. The Court treated that portion of
his motion as a second motion under Superior Court Rule 61, and summarily
dismissed it as a successive Rule 61 motion. See, D.I. 95. Actually, this motion
could be considered his fourth, since the Court also denied another earlier attempt
to Withdraw his guilty plea as a motion under Rule 61. See, D.I. 92.

2 D.I. 1.

3 D.I. 11.

4Id.

5 D.I. 71.

6 D.I. 74.

a prior robbery second degree conviction.7 Lewis did not appeal his conviction and
sentence to the Delaware Supreme Court.

2. On May 14, 2018, LeWis filed his first Motion for Postconviction Relief
(“First Motion”), alleging ineffective assistance of counsel.8 He did not request
appointment of counsel. LeWis alleged three grounds for relief in the First Motion:
l) “Ineffective assistance of trial counsel Re: Invalid plea agreement;” 2) “Ineffective
assistance of counsel Re: Abuse of discretion;” and 3) “Denial of the right of Effective
[sic] assistance of counsel.”9 On May 23, Lewis filed a Motion to Amend the original
Rule 61 Motion.10 That motion merely sought to amend the Motion by adding a
Memorandum of Law in Support of Rule 61 Postconviction Relief Motion
(“Memorandum of LaW”) to the original Motion.11 On June 1, 2018, the Court
received a second Motion to Amend. This second Motion to Amend sought to add an
additional argument to Lewis’ Memorandum of Law claiming a violation of his right
to a speedy trial.12 Apparently Lewis had a change of heart, or perhaps he forgot that
he Wrote the Court a letter, postmarked July 5, 2017, the day before he entered his

plea, and received by the Court on July 10th, stating in its entirety, “I Would like

 

7 See Immediate Sentencing Form, D.I. 71.
SD.I. 83.

9Ia’.

10D.I 86.

llld.

12D.I. 87.

Natalie Woloshin to represent me again please.”13 The Court considered all of Lewis’
filings in connection With his First Motion, including his Memorandum of LaW, and
his Amended Memorandum of Law. The Court summarily dismissed the First
Motion.14 LeWis appealed and the Supreme Court affirmed this Court’s summary
dismissal15

3. LeWis has again moved for post-conviction relief.16 He also seeks
appointment of counsel17 as Well as transcripts18 In this motion (“Third Motion”)
LeWis repeats a number of the claims he raised in his First Motion. He gain complains
of ineffective assistance of counsel and repeats issues that were previously litigated
regarding his speedy trial rights.19 He accuses the Court of misconduct because it
never ordered a mental health evaluation before accepting his request to represent
himself`.20 In a ground captioned “New Evidence” he claims that previous counsel
failed to provide him With full Rule 16 discovery preventing him from preparing for

trial causing him to enter the plea under false pretenses21 Finally he alleges judicial

 

13 The letter Was filed With the Prothonotary on July 10, 2017 and remains in the
case file. For reasons unknown to the Court, it has not received a docket item
number as of` the date of this Order.

14 State v. Lewis, 2018 WL 2970762 (Del. Super Ct. 2018).

15Lewis v. State, 2018 WL 6015784 (Del. 2018).

16 D.I. 103.

11 D.I. 104.

18 D.I. 105.

19 D.I. 103.

2OIa'.

21Ia’.

misconduct when the Court allowed him to represent himself and enter his plea
without ordering a mental health evaluation22

4. Before addressing the merits of a defendant’s motion for postconviction
relief, the Court must first apply the procedural bars of Superior Court Criminal Rule
61(i).23 lf a procedural bar exists, then the Court will not consider the merits of the
postconviction claim.24

5. Under Delaware Superior Court Rules of Criminal Procedure, a motion
for post-conviction relief can be barred, inter alia, for time limitations or
procedural default. A motion exceeds time limitations if it is filed more than one
year after the conviction becomes final or, if it asserts a retroactively applicable
right that is newly recognized after the judgment of conviction is final, more than
one year after the right was first recognized by the Supreme Court of Delaware or
the United States Supreme Court.25 A second or subsequent motion is considered
successive and therefore barred and subject to summary dismissal unless the
movant was convicted after a trial and “pleads with particularity that new evidence
exists that the movant is actually innocent” or “pleads with particularity a claim
that a new rule of constitutional law, made retroactive to cases on collateral review

by the United States Supreme Court or the Delaware Supreme Court, applies to the

 

22Ia'.

23 Younger v. State, 580 A.Zd 552, 554 (Del. 1990).
2‘1Ia'.

25 Super. Ct. Crim. R. 61(i)(1).

movant’s case and renders the conviction invalid.”26 Grounds for relief “not
asserted in the proceedings leading to the judgment of conviction” are barred as
procedurally defaulted unless the movant can show “cause for relief ’ and
“prejudice from [the] violation.”27 Grounds for relief formerly adjudicated in the
case, including “proceedings leading to the judgment of conviction, in an appeal, in
a post-conviction proceeding, or in a federal habeas corpus hearing” are barred.28

6. The bars to relief do not apply either to a claim that the court lacked
jurisdiction or to a claim that pleads with particularity that new evidence exists that
creates a strong inference of actual innocence29 or that a new retroactively applied
rule of constitutional law renders the conviction invalid.30 The bars remain
applicable because the Defendant has neither claimed that the Court lacked
jurisdiction, nor met the pleading requirements of Rule 61(d)(2)(i) or (d)(2)(ii).

7. All of the bars to relief apply to this motion. lt is untimely, having
been filed more than a year after the Defendant’s judgment of conviction became
final. lt is a successive motion, being his third (or fourth), which does not satisfy
the pleading requirements of Rules 61(d)(2)(i) or (d)(2)(ii). It is subject to
procedural default to the extent that it raises grounds for relief not previously

asserted. To the extent that it does raise grounds for relief not previously asserted,

 

26 Super. Ct. Crim. R. 61(i)(2); Super. Ct. Crim. R. 61(d)(2).
21 Super. Ct. Crim. R. 61(i)(3).

33 Super. Ct. Crim. R. 61 (i)(4).

39 Super. Ct. Crim. R. 61(i)(5).

311 Super. Ct. Crim. R. 61(d)(2)(i) and (ii).

6

the Defendant has failed to show cause for relief from the procedural default and
prejudice from a violation of his rights. Finally, it raises issues that were formerly
adjudicated related to his speedy trial rights and his self-representation, again
without meeting the requirements of Rules 61(d)(2)(i) or (d)(2)(ii).

8. Summary dismissal is appropriate if it plainly appears from the motion
for postconviction relief and the record of prior proceedings in the case that the
movant is not entitled to relief.31 Here, it is plain to the Court from the Third
Motion and the record in this case that Lewis is not entitled to relief,

Therefore, since it plainly appears from Motion for Postconviction Relief and
the record in this case that Lewis is not entitled to relief, the Motion for
Postconviction Relief is SUMMARILY DISMISSED. lt follows then that his

Motion for Appointment of Counsel must be DENIED. His Motion for Transcripts

/W

Fe(r/ls W. Wh§'rton, J.

is similarly DENIED.

IT IS SO ORDERED.

oc: Prothonotary
cc: lnvestigative Services

 

31 Super. Ct. Crim. R. 61(d)(5).